Citation Nr: 1139943	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-38 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder ("PTSD").

2.  Entitlement to a total disability rating based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1963.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois, which granted service connection for PTSD and assigned an initial 50 percent disability rating, effective January 29, 2003.  Thereafter, the Veteran disagreed with the initial disability rating and effective date, and in December 2006, the Board issued a decision granting an earlier effective date of November 16, 1981 for the disability.  

In September 2008, the Veteran, in Chicago, Illinois, testified before the undersigned Veterans Law Judge, sitting in Washington, DC, during a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In order to effectuate the Board's December 2006 decision, by a June 2009 rating decision, the RO granted an effective date of November 16, 1981 for the grant of service connection for PTSD, and assigned a 50 percent initial rating.  In a subsequent October 2009 decision, the Board granted the Veteran an increased initial disability rating of 70 percent for PTSD, effective November 16, 1981.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  

In May 2010, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for partial remand ("Joint Motion"), requesting that the Court vacate that portion of the October 2009 Board decision that denied the claim of entitlement to a 100 percent disability rating for PTSD, and that it remand the case for additional development and readjudication.  In May 2010, the Court granted the parties' Joint Motion, vacated that portion of the Board's October 2009 decision that denied entitlement to an initial rating in excess of 70 percent, and remanded the case to the Board for compliance with the directives specified by the Court.

In this regard, the Board observes that, one of the directives agreed upon by the parties in their Joint Motion was that the Board should consider whether the evidence of record indicates that the Veteran is entitled to TDIU based on his service-connected disabilities.  Accordingly, as will be more fully discussed below, the Board will also consider this claim.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been manifested by his being demonstrably unable to obtain or retain employment.

2.  In its Joint Motion, the parties advised the Board to consider whether the Veteran was entitled to TDIU as a result of his service-connected PTSD.

3.  The Veteran only claims entitlement to TDIU solely as a result of PTSD, his only service-connected disability .  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular 100 percent disability evaluation for PTSD have been met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.132, Diagnostic Code 9411 (1996).

2.  Given that a 100 percent schedular rating is granted for the Veteran's PTSD for the entire term on appeal, consideration of his claim of entitlement to TDIU for that period is precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Holland v. Brown, 6 Vet. App. 443, 446 (1994); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Entitlement to an initial disability rating in excess of 70 percent for PTSD. 

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Review of the claims folder reflects that the Veteran's entitlement to service connection for PTSD was established effective November 16, 1981.  Moreover, because the initial 70 percent rating has been made effective since November 1981, the Board must not only consider the record from 1981 to the present, but also any changes to the regulations that have occurred since that time.  In this regard, the Board notes that, by regulatory amendment, effective November 7, 1996, VA revised the rating criteria for mental disorders.  See 61 Fed. Reg. 52700 (Oct. 7. 1996).  Accordingly, as mentioned above, although the Veteran's PTSD is currently evaluated under a general rating formula for mental disorders (see 38 C.F.R. § 4.130, DC 9411), the Board must also review the previous rating criteria.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the Court held that, when the governing law or regulations change during an appeal, the most favorable version will be applied.  The Federal Circuit subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003).  Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that Karnas conflicts with United States Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  VA's General Counsel, however, has held that, where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to November 7, 1996, the Veteran's PTSD would have been evaluated based on the degree of impairment of his social and industrial adaptability.  38 C.F.R. §§ 4.129, 4.132 (1996).  Under the former rating criteria, 38 C.F.R. § 4.132, DC 9411, a 70 percent rating required that the ability to establish and maintain effective or favorable relationships is severely impaired, and psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or where there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or the individual is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (effective prior to November 7, 1996).

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the Court concluded that, should the Board determine that any one of the three independent criteria listed in Diagnostic Code 9411 has been met, then a 100 percent rating should be assigned.

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

III.  Factual Analysis

The Veteran contends that the symptoms of his PTSD are greater than the current 70 percent disability evaluation contemplates.

Review of the claims folder shows that in an August 1981 psychiatric evaluation, the Veteran reported that during the last 20 years, he had often been depressed.  In 1971, he was admitted to the hospital for depression and a suicide attempt.  He had several subsequent admissions for depression and suicidal ideation.  On examination he was found to be well groomed and related in a withdrawn but pleasant, friendly, and cooperative manner.  He displayed moderate depression.  There were no definite indications of suicidal tendencies and no delusions or hallucinations.  His thought mechanisms were not grossly disorganized.  His orientation was good, memory was unreliable, and his judgment was satisfactory.  The diagnoses included depressive neurosis and probable schizoid personality. 

Records received from the Social Security Administration ("SSA") showed that the Veteran was receiving SSA Disability Insurance benefits based on a finding that he was disabled, effective January 1975, due to depressive neurosis.  In March 1982, SSA determined that his disability had ceased in August 1981.  The rationale behind the decision was that although the Veteran was hospitalized at a VA Hospital, he was found to be able to do unskilled work and to tolerate customary work pressures.  It was noted, however, that he would not be able to return to his past work as a tire inspector or a mechanical inspector, but there were nonetheless unskilled jobs he was capable of performing.  In August 1982, an SSA Administrative Law Judge found that the Veteran still lacked the residual functional capacity to perform substantial gainful activity at any level.  It was noted that he had a 10th grade education and work experience as a quality control inspector on various assembly lines, where he had last worked in the early 1970s.  It was noted at the time that he was hospitalized for psychiatric problems.  In September 1985, the Veteran's disability was determined to be continuing.  Included with the SSA records were numerous VA and private treatment records.

VA treatment records show that, in November 1981, the Veteran was again hospitalized for treatment of psychiatric problems.  He reported being chronically depressed, and said that he had not worked in the past 10 years.  He said that his depression had become more severe since his divorce and reported he always had trouble relating to people.  He reported that he had come to Los Angeles, California, three months earlier and was living in his truck.  It was noted that he had been disabled for the past 7 years and had been awarded Worker's Compensation Insurance benefits 5 years earlier for a knee injury.  His SSA benefits had been suspended pending re-evaluation.  In January 1982, he reported he had been depressed since the early 1960s when he was sexually assaulted by fellow soldiers in service.  During the mental status examination, he was found to be oriented, and had coherent speech with appropriate response.  His affect was depressed and his mood was sad.  He had suicidal ideation, but no current intent or plan.  There was no evidence of a thought disorder, paranoid ideation, or hallucinations.  The diagnosis on admission was chronic characterological depression with current suicidal ideation.   In February 1982 he was noted to be quite and withdrawn, and his progress was very slow.  He was still quite depressed and was experiencing suicidal ideation and anxiety attacks.  

In a March 1982 report, a VA psychiatrist reported that the Veteran had been an inpatient at the Brentwood VA Medical Center ("VAMC") in Los Angeles since November 12, 1981, and had been undergoing extensive psychiatric treatment with a diagnosis of atypical depression, severe type.  In a July 1982 report, during the Veteran's VAMC hospitalization, a VA physician reported that the Veteran was morose and mildly disheveled.  He had some deterioration of personal habits during this hospitalization, but not at the present.  The mental status examination showed emotional reactions, inability to concentrate, indication of anxiety or depression, and attention span problems.  He was suicidal at admission and still spoke of committing suicide.  He appeared to have no interests other than to kill himself, and did not feel like doing anything.  His orientation was okay and his ability to think was restricted by constant depression.  The prognosis was poor to fair.  It was noted that he could remember, comprehend, and carry out instructions on an independent basis if he were not depressed, but that he could not respond appropriately to work, pressure, supervision, and co-workers. 
 
VAMC treatment records from 1984 through 1997 showed that the Veteran was receiving periodic treatment and medication for his depression and anxiety through the mental health clinic.  In March 1984, he reported that he had not taken his medications for the last 6 months and was hearing voices once or twice a week.  He felt depressed on and off and had difficulty sleeping at night.  He reported that he was on SSA disability, lived with his parents and wanted to receive counseling and medication.  Upon a mental status examination, he was found to be oriented, neat and well groomed with no evidence of psychotic symptoms.  Although he was somewhat anxious and paranoid, he displayed no suicidal ideations or hallucinations.  It was determined that he was intact enough to benefit from counseling.  In June 1984, he reported that he was having anxiety attacks at night and would pace all night because he could not sleep.  His affect was constricted and he still felt anxious, but believed that therapy was a stabilizer for him.  In August 1984, he was not sure he wanted to contemplate changes, and reported that changes were frightening to him.  He later reported that relaxation therapy had been beneficial in helping him relax and said his sleep was better.  He felt there may be some changes in his thinking and attitude as a result of therapy.  In October 1984, he complained of depression, headaches, and difficulty sleeping.  He had not responded well to psychotherapy and had negative expectations for almost all treatment suggestions.  

In January 1985, he reported that he continued to stay by himself and did not wish to have contact with others.  He said he only felt capable of limited activity.  In March 1985, he reported that he felt anxious and restless and had episodes of anxiety attacks and could not sleep well.  He was observed to be restless, anxious, and apprehensive, but with good contact with reality.  In April 1985, he reported that he continued to have sleeping difficulties, continued to withdraw from others and was tense a great deal of the time; he noted, however, that he felt guilty that he could not interact with his son.  

In June 1986, he reported that he had run out of his medication and had been increasingly tense, was not sleeping and was withdrawing from others.  In December 1986 he again reported feeling like he needed to withdraw from others and not do anything out of the ordinary.  He was tense, uptight, and had trouble sleeping.  He had run out of medications several days earlier.  

VAMC treatment records further showed that, in June 1988, the Veteran reported he was doing better with medicine, was sleeping better, and his appetite was good.   He was fully oriented with no active psychosis.  In October 1988, he reported that he had run out of his medicine several weeks earlier, felt restless and depressed, and was having trouble sleeping.  In January 1989, he reported he had been doing well and feeling fairly well.  He had a stable mood and his sleep and appetite were good.  In October 1989, he reported that he was doing poorly with his medications and was sleeping poorly.  His appetite was good, he was oriented in all spheres, and had no new complaints.  In March 1990, he reported that he was involved in supervising children, and that he was now able to get out and relate to people; he especially noted that he was not afraid to converse with women.  He was alert, coherent, and relevant, and his affect was appropriate.  He claimed that the medications helped him relax.  In June 1990, he reported having anxiety with panic attacks, nightmares, and could not stand crowds.  He was unable to sleep well and had quit his job supervising children, stating that they were "getting too friendly or familiar," and making him nervous and panicky with a strange sensation in his stomach.  He was anxious, coherent and relevant, and had a constricted affect and slight dysphoric mood.  In September 1990, he reported that he felt depressed, but got over it right away, and claimed that he did not have panic attacks but still had anxiety.  In December 1990, he continued to report experiencing anxiety.  He was coherent and relevant, with a constricted affect and slightly anxious mood.  His memory was patchy.  In July 1991, he reported having anxiety, but said that he was being helped by medication.  In June 1992, he reported problems with anxiety and indicated that he was under financial stress.  He was oriented, had no active psychosis and was not a danger to himself or others.  In July 1993, he reported that he slept better with medications and that his appetite was normal.  Objective examination showed him to be alert and fully oriented with an appropriate affect.  Although his mood was anxious, there was no evidence of acute depressive symptoms.  His speech was relevant, coherent, and productive.  His memory was not impaired and insight and judgment were fair.  

VA treatment records further showed that in May 1994, the Veteran reported that he had been out of medication for a year.  He reported experiencing a decreased appetite, insomnia, and feeling tired and depressed.  He denied suicidal ideations or plan.  His affect was labile and his mood somber.  He had no psychotic symptoms, was fully oriented, and had no cognitive deficit.  In June 1994, he complained of anxiety and reported that since his medication was changed, he had no ambition and no energy.  There was no active psychosis and his speech was relevant, spontaneous and coherent.  His sleep was impaired, he had decreased energy, and his memory had decreased.  In January 1995, he again reported decreased energy and motivation.  In November 1995, it was noted that he was not psychotic, suicidal, or homicidal and his affect was not anxious.  In December 1995, he reported that he lived alone and his activities of daily living were quite limited.  He was withdrawn from others and reported nightmares of the rape that he said had occurred 30 years ago in service.  He expressed his desire to restart therapy and get medication.  He felt that his emotions had deteriorated and he was feeling self destructive  Medication was prescribed.  In December 1996, he complained of depression, forgetfulness and an inability to function in daily life.  An objective examination, however, revealed that he was alert, oriented, calm, and cooperative.  His eye contact and concentration were fair, his affect flat, his mood dysphoric, and his speech was productive, coherent, goal directed.  He denied suicidal ideations and there was no evidence of psychotic features.  The assessment was anxiety.  

In July 1997, the Veteran reported that he was doing fine as long as he took his Diazepam.  In December 1997, he said that Diazepam was the only medication that helped him with his anxiety and was providing him with a better quality of life.  On examination in December 1997, and during other mental status examinations through 2001, he was consistently found to be oriented with no active psychosis.  His speech was spontaneous, relevant and coherent.  His mood was underlying anxiety.  His affect was appropriate, and his memory for recent events was mildly impaired.  His cognitive functioning was adequate and he was not considered a danger to himself or others.  In October 2001, he reported that he was handling life stresses okay, but was still unable to work because he got panic attacks around people.  

VA treatment records show that in April 2002, the Veteran reported that he lived alone and withdrew from others, as he was apprehensive about most interactions; he noted that he even played bingo during the week without interacting with other players.  He was oriented, had no thought disorders and was in no current danger to himself.  His mood was subdued and his affect was flat.  He was found to be insecure and apprehensive.  On mental status examination, he had no active psychosis, no speech problems, and his mood was of underlying anxiety.  His memory for recent events was mildly impaired, and for remote events was intact.  His judgment and insight were fair.  A GAF score of 55 was assigned, indicative of moderate symptoms.  In December 2002, he reported that he had  not been able to accomplish any of the things he wanted to do on his last visit and did not understand why he procrastinated about everything.  He noted, for example, that he did not open all mail, shopped late at night, and tried to avoid others.  In January 2003 he reported that he had been able to accomplish some of the tasks that he had not previously been able to motivate himself to do.  His mood and affect were also improved.  During an April 2003 mental status examination, he was found to be oriented, with no active psychosis.  His speech was spontaneous, relevant, and coherent.  His mood was that of underlying anxiety.  His affect was appropriate, and his sleep and appetite were good.  His memory for recent events was mildly impaired, and was intact for remote events.  A GAF score of 55 was assigned.  In July 2003, he was able to talk more about his trauma than at any time in the past, and the clinician observed that he was "finally able to start some catharsis."

In October 2003, the Veteran was afforded a VA compensation and pension examination.  At that time, he reported having been sexually assaulted by other soldiers during active duty service.   He claimed that he first sought treatment for psychiatric problems in 1963, following his discharge from service, when he was having nightmares and depression about the sexual assault.  He also reported having had over a dozen different jobs between 1963 and 1975, and that, since 1975, he had not worked because of severe depression and was receiving SSA disability benefits.  He said that he had been divorced since 1972 and had a son who he did not get to see for many years, but had had contact with since he was a teenager.  He reported, however, that he was not able to get close to his son or anyone else, stating that he lived alone in a mobile home and was isolated most of the time.  He said he played bingo once a week with his ex-wife at the local VFW and saw his son and grandchildren occasionally.  He claimed that when people started to get close to him, he had to move away.  He liked to be by himself and did not feel comfortable around other people, including his family.  He reported that he tried to hide what had happened to him in service, and said that when he did try to bring it up, no one wanted to hear about it.  He reported intrusive thoughts, images, and perceptions, as well as recurrent, distressing dreams of the event.  He also evidenced psychological distress at exposure to internal or external cues that symbolized an aspect of the traumatic event, and reported avoidance symptoms, including avoiding thoughts, feelings, and conversations about the trauma, avoiding activities, places, and people that aroused recollections of the trauma, diminished interest in significant activities, and detachment/estrangement from others.  He reported hyperarousal symptoms, including difficulty falling or staying asleep and difficulty concentrating.  It was noted that he had had suicidal thoughts for years and had one suicide attempt.  

During the mental status examination, it was noted that his grooming was appropriate and he was cooperative throughout the interview and cognizant of the reason for the examination.  His speech was normal in tone, volume, and amount, and his responses were logical and goal-directed.  He denied hallucinations or delusions, and there was no indication of a major thought disorder.  His memory appeared intact, and he was deemed a reliable historian.  His insight, judgment, and impulse control were fairly good.  His mood appeared anxious and depressed in the moderately severe range.  His affect was appropriate to his mood.  He denied any current suicidal intent (although, admitted one previous attempt) and was not deemed to be a risk to himself or others.  The Axis I diagnoses included PTSD, chronic, and major depressive disorder, recurrent.  A GAF score of 52 was assigned, including for the past year, based on his level of functioning and the severity of his PTSD symptoms only.  When considering both Axis I diagnoses, the GAF score was estimated at 50, indicative of serious symptoms.  

In December 2004, the Veteran underwent a VA outpatient neuropsychological evaluation and reported significant problems with attention and concentration.  He also reported a dramatic increase in his PTSD symptoms since his application for service connection.  He reported that he did very little, had no hobbies and used to enjoy reading, but no longer spent much time doing this because of poor concentration.  He said he left the television on for company.  He tried bingo, but claimed it did not work for him.  He spent some time visiting family.  On examination, he was alert and oriented.  His mood was severely dysphoric and anxious, and he experienced intrusive thoughts and nightmares of his assault, as well as panic-like symptoms.  He reported time gaps that appeared to be disassociative episodes.  He denied suicidal or homicidal ideations, but felt it would not bother him if he were to die.  His insight and judgment were fair to good, and he appeared to be at minimal risk of self harm.  The diagnosis was PTSD, chronic, severe.  A GAF score of 51 was assigned.  

In January 2005, his symptoms included anxiety and PTSD triggered by recurrent and intrusive recollections of his military sexual trauma, including avoiding situations that reminded him of the trauma, having nightmares of the trauma and having an exaggerated startle response.  In April 2005, he reported that he experienced periods of time when his mind wandered and he felt that he might end up in a place and not know how he got there.  He reported feeling very anxious at night, resulting in an inability to sleep and compulsive over-eating.   In June 2005, he was seen at the VAMC for PTSD and depression.  He reported that he was nonproductive and was constantly obsessed about the sexual assault.  He said that he had become almost a virtual shut-in and was obsessed over the fact that he was 62 years old and had not accomplished anything.  However, he said that he could not bring himself to talk about it or do anything to deal with it.  The mental status examination revealed his mood as despondent, his affect flattened and he was viewed as neither a danger to himself nor others.  The clinician determined that he had tried to suppress the memories for so long that he lacked the confidence to try something different.  

VA treatment records dated October 2005 through December 2008 reveal that the Veteran continued to receive treatment and medication for his PTSD in the mental health clinic.  In December 2005, he reported having nightmares, intrusive thoughts, isolation and recurrent, obsessive thoughts about the incident.  He became very neat and always wanted things in their proper place, exhibiting a "checking" behavior even when he knew it was irrational.  The mental status examination showed that he was alert, depressed and had a constricted affect.  He denied suicidal or homicidal ideation and his thoughts were goal-oriented.  The assessment was PTSD and the clinician added that it appeared that he also met the criteria for obsessive compulsive disorder, an anxiety-based disorder which most likely stemmed from the incident of military sexual trauma.  In December 2005, a GAF score of 50 was assigned.  In November 2006, the Veteran reported that he was very depressed and he did not care about anything.  His sleep was impaired and he had been having anxiety attacks twice a week.  He reported constant nightmares and intrusive thoughts.  He also said that he was not a social person and preferred to be left alone.  A GAF score of 50 was assigned.  In May 2007, the Veteran returned to individual therapy after taking a year off due to multiple medical problems.  He said he felt up to making the trip for regular counseling and was ready to pick up where he had left off the year before.  He was noted as alert, oriented and well-groomed, with clear, coherent and relevant speech.  His memory appeared grossly intact, his thought content was within normal limits, and he had no suicidal or homicidal ideation, intent, or plan.  A GAF score of 55 was assigned.  In June 2007 he reported that he had a poor relationship with his son.  In September 2007, he was noted to be stable, but remained depressed.  A GAF score of 45 was assigned, representing serious symptoms.  In September 2008, the Veteran reported experiencing intrusive thoughts, nightmares, and anxiety.  A GAF score of 55 was assigned.  One month later, his assigned GAF score was down to 45, but it was noted by the examiner that there was no significant change in the Veteran's status.  

In May 2009, the Veteran was afforded a second VA compensation and pension examination.  At that time, he reported that his symptoms varied in frequency and intensity, but said that his anxiety was ubiquitous.  He also noted that his hypervigilance and jumpiness were ever-present.  He claimed that his social relationships were virtually non-existent, and said that he feared interactions with others.  He had difficulty with sleep onset and maintenance, and had frequent nightmares about physical assault.  He attempted to avoid situations associated with conflict.  He reported having last worked in 1975.  He said that he lived alone and reported that he could waste a whole day doing nothing.  He said that, although he prepared a hot meal for his neighbor everyday, he did not want to spend time with him.  He said his sleep was erratic and he would get up every hour to check the front door and his car.  He reported having limited energy and nightmares that woke him up gasping.  He said that he was a member of the American Legion and the Eagles, but had never been to a meeting.  He was also affiliated with the Catholic Church, but had only attended a couple of masses since his divorce.  He noted that he sometimes visited his adult son for a holiday meal, but would avoid it if he could get out of it.  He remarked that his son's stepmother lived about a block from him and that he had been there about 3 times in 16 years.  He specifically noted that he had elaborate plans to avoid interpersonal contact.  

During the mental status examination, there were no gross perceptual difficulties apparent.  The Veteran's personal hygiene was adequate, his facial expressions were greatly varied, and his speech was generally conversational in volume and occasionally rapid.  His speech was often overly detailed or circumstantial.  He provided a gross appearance of cooperation.  His attention and concentration were adequate, his short term memory mildly impaired, and his abstracting skills and judgment were adequate.  His affect shifted readily and appeared shallow.  His mood appeared anxious.  He reported a history of suicidal thought and threats, but denied intent or recent thoughts.  He also denied homicidal thoughts.  He reported experiencing depression, excessive anxiety, incessant worry, restlessness and fatigue.  The examiner observed no delusions or hallucinations.  The Veteran was also frequently irritable and reported a history of panic attacks.  The diagnoses included PTSD and generalized anxiety disorder.  The assigned GAF score was 49, and it was noted that his highest GAF in the past year had been 55.  The VA examiner summarized that the Veteran appeared to manifest fear regarding social interaction and, accordingly, had very limited social interaction, with a weak work history and poor adaptation to work demands.  Significantly, the examiner opined that, although the Veteran required no assistance in personal care or with managing his finances, his psychosocial adjustment appeared to have worsened since his previous VA examination.  

The Veteran has also submitted additional evidence, along with a waiver of RO consideration.  This new evidence is a July 2009 letter from VA PTSD clinic licensed clinical psychologist, M.C.  In noting that he regularly treated the Veteran for his PTSD symptomatology, he opined that the Veteran had suffered total social and occupational impairment as a result of severe PTSD.  He added that his recent symptoms included chronic, daily suicidal or homicidal ideation, severe mood impairment, auditory hallucinations, neglect of personal hygiene (usually showering only before coming to a doctor's appointment), and overall grossly impaired functioning in all areas of life.    

IV.  Conclusion

As discussed above, in evaluating the severity of the Veteran's PTSD, the Board has considered both the "old" and current regulations for evaluating mental disabilities.  Accordingly, and based on a review of the complete evidence of record, the Board concludes that, throughout the period on appeal, the Veteran's PTSD symptomatology has more closely approximated the criteria of a 100 percent disability rating under 38 C.F.R. § 4.132, DC 9411(effective prior to November 7, 1996).  In this respect, the Veteran's clinical treatment records, as well as VA examination reports, clearly demonstrate that he has consistently been demonstrably unable to obtain or retain employment as a result of his serious PTSD symptoms, including chronic depression and anxiety, suicidal ideation, isolation and avoidance and an inability to establish and maintain relationships.  Moreover, and notwithstanding an absence of such symptoms as gross impairment in thought processes or communication, disorientation to time or place, or persistent delusions or hallucinations, symptoms that are generally required for a 100 percent rating under the current regulations, as noted above, the Court held that, under the old regulations, if the Board concludes that any one of the three independent criteria listed in DC 9411 for a 100 percent disability evaluation is met, a 100 percent rating is warranted.  Johnson v. Brown, supra.  In this case, however, the Board also finds that a second criterion is met; the treatment and examination records demonstrate that, as a result of the Veteran's self-imposed isolation, it appears certain that the attitudes of all of his contacts except the most intimate are (and have been throughout the appeals period) so adversely affected by his PTSD as to result in virtual isolation in the community.  As such, and resolving the benefit of the doubt in favor of the Veteran, the Board concludes that a total schedular evaluation for PTSD is warranted for the entire period on appeal.

B.  Entitlement to TDIU.

As the Veteran is in receipt of a total schedular disability evaluation for his PTSD, and as this is his only service-connected disability, it follows that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this respect, under 38 C.F.R. § 4.16(a), total disability ratings for compensation may be assigned "where the schedular rating is less than total" when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  The Board notes that the Veteran claimed entitlement to TDIU as part of his claim of an increased initial disability rating for PTSD.  His 100 percent schedular rating covers the entire appellate period.  Since the Board has granted a 100 percent disability evaluation based on a schedular rating for his service-connected PTSD, the Veteran is not eligible for a total rating for compensation based upon individual unemployability for any period on appeal.  Green v. West, 11 Vet. App. 472, 476 (1998).


ORDER

An initial schedular rating of 100 percent for PTSD is granted for the entire period on appeal, subject to the controlling regulations applicable to the payment of monetary benefits.

Given that a total schedular rating is in effect for the entire rating period on appeal, the issue of entitlement to TDIU, due to all service-connected disorders, is moot.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


